Title: To John Adams from Edward Cruft, 19 February 1821
From: Cruft, Edward
To: Adams, John


				
					Dear Sir
					Boston. feb’y 19. 1821
				
				Mrs Cruft and Myself have been very much gratifyed by your present of two Silver cans. & for which you will please accept our united thanks. and be assured Sir, this Valuable token will be held by us in lasting Remembrance of the donor.—We felt ourselves much honord & gratifyed by your Visit, and it will give us pleasure at all times if we can contribute to your happiness by making our house pleasant for you to Visit.—You will be pleased to accept our best wishes for a continuance of your Life & usefulness to your friends & country.—I am dear Sir / with great respect / and Esteem / y. friend & 
				
					Edw. Cruft
				
				
					P.S. you no doubt Dear Sir, will be pleased to hear, that we have an addition to our family of a daughter & that Mrs Cruft & child are doing well.—
				
			E C